FILED
10/26/2015 3:21:25 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Consuelo Gomez

                                                   CAUSE NO. 2012-CI-13430

            STEPHEN TORRES,                                   §                 IN THE DISTRICT COURT
                                                                                            FILED IN
                                                              §                      4th COURT OF APPEALS
                 Plaintiff,                                   §                       SAN ANTONIO, TEXAS
                                                              §                      10/27/2015 8:32:05 AM
                                                              §                          KEITH E. HOTTLE
            v.                                                §                  45th JUDICIALClerk
                                                                                                  DISTRICT
                                                              §
                                                              §
            CITY OF SAN ANTONIO and                           §
            CHRISTOPHER CASALS,                               §
                                                              §                 BEXAR COUNTY, TEXAS
                 Defendants.


                                            PLAINTIFF’S NOTICE OF APPEAL


                  TO THE HONORABLE DISTRICT COURT JUDGE:

                              NOW COMES Plaintiff Stephen Torres and file this Plaintiff’s Notice

                  of Appeal and respectfully show the following:

                       1. The notice is of an appeal from the 45th Judicial District Court, Cause

                              No. 2012-CI-13430.

                       2. The appeal is from the order granting summary judgment against

                              plaintiff entered on October 26, 2015. That order disposed of all claims

                              asserted by all Parties.

                       3. The Plaintiff desires to appeal.

                       4. The appeal is taken to the Fourth Court of Appeals – San Antonio.

                       5. This notice is filed by Plaintiff Stephen Torres.




                  PLAINTIFF’S NOTICE OF APPEAL– Page 1
                                       Respectfully submitted,

                                          /s/ Colin Walsh
                                       Robert J. Wiley
                                       Texas Bar No. 24013750
                                       Board Certified Specialist – Labor &
                                       Employment Law, Texas Board of
                                       Legal Specialization
                                       Colin Walsh
                                       Texas Bar No. 24079538

                                       ROB WILEY, P.C.
                                       1011 San Jacinto Blvd., Ste. 401
                                       Austin, TX 78701
                                       Telephone: (512) 271-5527
                                       Facsimile: (512) 287-3084
                                       E-mail: cwalsh@robwiley.com



                        CERTIFICATE OF SERVICE

       I certify that on October 26, 2015, I sent a true and correct copy of the
foregoing to counsel for the City of San Antonio via e-filing.

                                              /s/ Colin Walsh
                                              Colin Walsh




PLAINTIFF’S NOTICE OF APPEAL– Page 2